Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/14/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) submitted on 07/23/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan R. Miller on 10/26/2021.
The application has been amended as follows: 
1. (Currently Amended) A fluid machine comprising: 
a housing that includes a first housing component and a second housing component, which are coupled to each other, wherein 

an annular seal accommodating groove is provided in at least one of the first forming surface and the second forming surface; and a seal member made of an elastic body, the seal member being accommodated in the seal accommodating groove and sealing an inside of the housing from an outside, wherein 
the seal accommodating groove has a bottom surface and two side surfaces, which are connected to the bottom surface, 
the seal member includes 
a seal body that contacts the first housing component and the second housing component and is annular or ring-shaped, and {P59515 04987937.DOC} 2Attorney Docket No. P59515Application No. 16/725,519 
a plurality of pushing projections that project from an inner circumferential surface of the seal body toward one of the side surfaces and are arranged at intervals in a circumferential direction of the inner circumferential surface of the seal body, 
the seal body is pushed against the side surfaces by the pushing projections between the side surfaces, and 
an outer circumferential surface of the seal body contacts an other one of the side surfaces in a circumferential direction of the outer circumferential surface[[.]],
wherein an entire outer circumferential surface is parallel to the side surfaces.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Fluid machine as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 6,981,704 (Okazaki et al.) substantially discloses a fluid machine (Figures 1-5) comprising: 
a housing that includes a first housing component (2) and a second housing component (3), which are coupled to each other, wherein 
the first housing component (2) and the second housing component (3) respectively have a first forming surface and a second forming surface (surface of 2 that faces 3 defines the first forming surface, and the surface of 3 that faces 2 defines the second forming surface), which form mating surfaces of the first housing component and the second housing component (Figures 1-2), and 
an annular seal accommodating groove (21) is provided in at least one of the first forming surface and the second forming surface (Figures 1-2); and a seal member (4) made of an elastic body (Col.4, L58-65), the seal member (4) being accommodated in the seal accommodating groove (21) and sealing an inside of the housing from an outside, wherein 
the seal accommodating groove (21) has a bottom surface and two side surfaces (Figures 1-2), which are connected to the bottom surface (Figures 1-2), 
the seal member (4) includes 

a plurality of pushing projections that project from an inner circumferential surface of the seal body toward one of the side surfaces and are arranged at intervals in a circumferential direction of the inner circumferential surface of the seal body (projections 41a, 42a, 51a, 52a, and 62a on the inner circumferential surface of seal body 4, as in Figure 3), 
the seal body is pushed against the side surfaces by the pushing projections between the side surfaces (Figures 1-2), and 
an outer circumferential surface of the seal body contacts an other one of the side surfaces in a circumferential direction of the outer circumferential surface (Figures 1-2).
Okazaki is silent about an entire outer circumferential surface is parallel to the side surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 6,722,660 (Gernand et al.) discloses a rubber seal 10 (Figures 1-4) in a groove, where the seal 10 has plurality of pushing projection on the inner circumferential surface. But US 6,722,660 is silent about an entire outer circumferential surface is parallel to the side surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675